[J-44-2018]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MR. WILLIE SINGLATARY,                    :   No. 10 EAP 2018
                                          :
                   Appellant              :   Appeal from the Order entered on
                                          :   03/28/2018 in the Commonwealth
                                          :   Court at No. 184 MD 2018.
             v.                           :
                                          :   SUBMITTED: April 12, 2018
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
COMMISSIONER MARKS, ET AL.,               :
                                          :
                   Appellees              :


                                     ORDER


PER CURIAM
      AND NOW, this 23rd day of April, 2018, appellant’s motion to amend is granted

and the order of the Commonwealth Court is AFFIRMED.